UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6708


BRUCE B. THOMAS,

                Petitioner – Appellant,

          v.

WARDEN STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:12-cv-01113-RBH)


Submitted:   September 16, 2013          Decided:   September 24, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce B. Thomas, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney  General,  Donald  John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bruce B. Thomas seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying    relief      on    his   28    U.S.C.    §   2254    (2006)       petition     and

denying Thomas’ motion for reconsideration.                        The orders are not

appealable       unless        a   circuit       justice      or     judge      issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate        of      appealability       will    not      issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a    prisoner    satisfies        this    standard     by

demonstrating         that     reasonable        jurists   would         find    that    the

district       court’s      assessment     of    the   constitutional           claims    is

debatable      or     wrong.       Slack   v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Thomas has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny leave to proceed in forma pauperis and dispense with oral

                                             2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3